DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on October 09, 2020 has been entered. Claims 1, 4-7, 9, 12-13, 15-19 and 22 have been amended, and claims 11 and 21 are canceled. Claims 1-20, 12-20 and 22 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-10, 12-20 and 22 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Young (U.S Pub # 20140258309).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 9, 12-13, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garcea (U.S Pub # 20080022308) in view of Barros (U.S Pub # 20130166465) and in further view of Young (U.S Pub # 20140258309).
With regards to claim 1, Garcea discloses:
generating a tag list including, the at least one tag value ([0028] the EPG data is generated and can include one or more values which describe the media content asset. In addition, at least one of the values included in the EPG data is associated with a tag which identifies a list of related media content assets which are associated with the value which has been tagged); 
selecting, based on an input by the user, a tag value included in the tag list ([0039] when a viewer selects the tagged value via the EPG display);
searching for content of interest based on the selected tag value ([0039] when a viewer selects the tagged value via the EPG display, a viewer-initiated search request to identify related media content assets which are associated with the value. [0050] a server request to identify additional related media content (i.e., “Action-movies”) which are available from the server can take place in the background).
Garcea does not appear to disclose however Barros discloses:
acquiring at least one content item from a content provider, the at least one content item including at least one of content produced by a user of the electronic apparatus, content used by the user, and content owned by the user ([0060] a user’s professional information that has been imported to the talent exchange application from his or her social networks. A user may be prompted to enter additional information.); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the content system of Garcea by the connection system of Barros to provide a user’s tagged content item.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to tag themselves with a single tag and to receive tags from their connections. Each tag may be a single descriptive word associated with the tagged user (Barros [0006]).
Young discloses:
wherein, the searching for the content of interest comprises:
obtaining at least one content item, including the selected tag value, of at least one friend of the user ([0126] search by tags through friends’ lists of restaurants);
selecting a friend from among the at least one friend ([0127] compare with a friend (indicating the comparison will be done with a specific friend). [0128] selecting a resulting restaurant list); and
displaying at least one content item of the selected friend, from among the obtained at least one content item ([0132] display results of compare with a friend. [0130] view details of a selected restaurant from a friend’s list).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content system of Garcea and 
	One of ordinary skill in the art would have been motivated to make this modification in order to enable people to create content, and to search for content they create and content created by other people who use the system (Young [0002]).
Claims 12 and 22 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Garcea further discloses:
wherein the tag list is generated by indexing each of the at least one content item including the at least one tag value with the at least one tag value ([0030] for example, the descriptor categories include one descriptor category entitled “director” which is associated with a value “Ron Howard” as indicated by the reference number”).
Claim 13 corresponds to claim 2 and is rejected accordingly.
With regards to claim 9, Garcea further discloses:
wherein further content of interest is found from the acquired at least one content item ([0033] the related media content assets of interest are those assets directed by “Ron Howard”).
Claim 19 corresponds to claim 9 and is rejected accordingly.
Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garcea (US PG Pub # 20080022308) in view of Barros (U.S Pub # 20130166465) and in further view of Young (U.S Pub # 20140258309) and Andrade (U.S Pub # 20090183210).
With regards to claim 3, Garcea does not appear to explicitly disclose:

However, Andrade discloses:
wherein the at least one content item is acquired based on respective weights of content usage behaviors ([0063] recent user behavior is given greater weight than user behavior that took place in the past. Thus, as users move from one interest to another, the present invention can take into account these changes and provide content that is of current interest).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content system of Garcea, Barros and Young by the user behavior system of Andrade to weight contents.
	One of ordinary skill in the art would have been motivated to make this modification in order to track user’s behavior with respect to content associated with the various metadata tags (Andrade [0006]).
	Claim 14 corresponds to claim 3 and is rejected accordingly.
	With regards to claim 4, Garcea further discloses:
displaying the classified at least one content item ([0039] display list of related media content assets identified by the tag).
	Garcea does not appear to explicitly disclose:
classifying the acquired at least one content item, based on the content usage behaviors.	However, Andrade discloses:
classifying the acquired at least one content item, based on the content usage behaviors ([0063] for example, a user may be interested in watching commercials 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content system of Garcea, Barros and Young by the user behavior system of Andrade to classify based on usage behaviors.
	One of ordinary skill in the art would have been motivated to make this modification in order to track user’s behavior with respect to content associated with the various metadata tags (Andrade [0006]).
	Claim 15 corresponds to claim 4 and is rejected accordingly.
Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Garcea (US PG Pub # 20080022308) in view of Barros (U.S Pub # 20130166465) and in further view of Young (U.S Pub # 20140258309) and Garner (U.S Pub # 20130262431).
With regards to claim 5, Garcea does not appear to explicitly disclose however Barros discloses:
transmitting information about the tagging to the content provider ([0064] The tag may be stored in both the tag database 112 and the profile database 114 for the connection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the content system of Garcea by the connection system of Barros to provide a user’s tagged content item.

	However, Garner discloses:
tagging the acquired at least one content item with a tagged value generated based on a received input ([0129] if the tag request is received then the segment of the content associated with the tag request is identified); 
updating the tag list, based on the tagged at least one content item ([0131] if a user enters a tag that is new, then this new tag can be included within the corpus of tags found within the public tagging data).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content system of Garcea, Barros and Young by the tagging system of Garner to tag content based on input.
	One of ordinary skill in the art would have been motivated to make this modification in order to create and use tags associated with content (Garner [0035]).
	Claim 16 corresponds to claim 5 and is rejected accordingly.
With regards to claim 6, Garcea does not appear to explicitly disclose:
recommending a plurality of candidate tag values, based on at least one of the at least one tag value included in the tag list and keywords included in the acquired at least one content item; and 
in response to selecting at least one from the plurality of candidate tag values, tagging the acquired at least one content item with the selected candidate tag value.

recommending a plurality of candidate tag values, based on at least one of the at least one tag value included in the tag list and keywords included in the at least one content item ([0130] tag suggestions are displayed based on the segment); and 
in response to selecting at least one from the plurality of candidate tagged values, tagging the at least one content item with the selected candidate tagged value ([0130] a drop down menu is provided with tag suggestions so that tag selection can be performed to tag the content).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content system of Garcea, Barros and Young by the tagging system of Garner to tag content based on input.
	One of ordinary skill in the art would have been motivated to make this modification in order to create and use tags associated with content (Garner [0035]).
	Claim 17 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Garcea does not appear to explicitly disclose however, Barros discloses:
transmitting information about the tagging to the content provider ([0064] The tag may be stored in both the tag database 112 and the profile database 114 for the connection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the content system of Garcea by the connection system of Barros to provide a user’s tagged content item.

Garner discloses:
tagging the acquired at least one content item with a keyword the same as the at least one tag value included in the tag list from among keywords included in the at least one content item ([0130] tag suggestions include tags provided by content providers or within subtitles or closed captioning within the tag which can be selected by the user); 
updating the tag list, as the acquired at least one content item is tagged with the keyword ([0130] tag selection can be used to select tags for the content).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content system of Garcea, Barros and Young by the tagging system of Garner to tag content based on input.
	One of ordinary skill in the art would have been motivated to make this modification in order to create and use tags associated with content (Garner [0035]).
	Claim 18 corresponds to claim 7 and is rejected accordingly.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garcea (US PG Pub # 20080022308) in view of Barros (U.S Pub # 20130166465) and in further view of Young (U.S Pub # 20140258309) and Barton (U.S Pub # 20090240692).
With regards to claim 8, Garcea does not appear to disclose however, Barton discloses:

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content system of Garcea, Barros and Young by the tagging system of Barton to have a hierarchical tagging structure.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage hierarchical tags (Barton [0027]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcea (US PG Pub # 20080022308) in view of Barros (U.S Pub # 20130166465) and in further view of Young (U.S Pub # 20140258309) and Sahni (U.S Pub # 20100023506).
With regards to claim 10, Garcea does not appear to explicitly disclose:
wherein further content of interest is found from content items included in a really simple syndication (RSS) feed.
However, Sahni discloses:
wherein the content of interest is found from content items included in a really simple syndication (RSS) feed ([0030] The content objects and/or the content may be received by the client computer via a computer network using a protocol such as RSS).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content system of Garcea, Barros and Young by the RSS system of Sahni to include contents in a RSS feed.

Claim 20 corresponds to claim 10 and is rejected accordingly.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166